DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021 has been entered.
Claims 1 and 9 have been amended.  Claims 1, 8, 9, 18 and 19 are currently pending and under examination.
The rejections are reapplied based on evidence provided by EP 3075753, as set forth in the rejections, below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1, 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/572115 (reference application), as evidenced by EP 3075753. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
prima facie obvious.
Claim 9 of Application No. ‘115 claims the (meth)acrylic copolymer as comprising the constituent unit (A1) and at least one compound (Y) having a Formula (31), (32) or (33), which is the same as applicants’ claims formulae (11)-(13), respectfully.
Application No. ‘115 does not claim the Tg of the macromonomer; however, a methyl methacrylate macromonomer meets the claimed formula, and as evidenced by EP ‘753, has a Tg well within the claimed range of -50 to 120ºC (p. 9, Table 1).
Application No. ‘115 is prima facie obvious over instant claims 1 and 9.
As to claim 8, claim 6 of Application No. ‘115 claims a resin comprising the (meth)acrylic copolymer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 8, 9 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/582074 (reference application), as evidenced by EP 3075753. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application No. ‘074 claims a (meth)acrylic copolymer comprising at least one constituent (A) selected from (A1) having at least one structure (I) represented by Formula (1), (2) or (3); and a constituent unit (C) macromonomer (c) (claims 1-3).
Claim 1 requires the same limitations, but does not claim the Tg of the macromonomer.  A methyl methacrylate macromonomer meets the claimed formula, and as evidenced by EP ‘753, has a Tg well within the claimed range of -50 to 120ºC (p. 9, Table 1).
Therefore, Application No. ‘074 is prima facie obvious over instant claim 1.
As to claim 8, claim 5 of Application No. ‘074 claims a resin comprising the (meth)acrylic copolymer.
As to claim 9, claim 8 of Application No. ‘074 claims the (meth)acrylic copolymer as comprising the constituent unit (A1) and at least one compound (Y) having a Formula (31), (32) or (33), which is the same as applicants’ claims formulae (11)-(13), respectfully.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
Claims 1, 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013108880 in view of JP 01-103671, as evidenced by EP 3075753.  For convenience, the machine translated English language equivalent of WO ‘880 and the human translation of JP ‘671 will be cited below.
WO ‘880 teaches an antifouling paint which can be applied to underwater structures, fishing nets, ship bottoms, etc. for the purpose of preventing the adhesion of marine organisms and seaweeds, comprising a vinyl polymer (p. 1), where the vinyl polymer is prepared by polymerizing a monomer mixture (M1) containing a carboxyl group-containing ethylenically unsaturated monomer (a1), a monomer mixture (M2) containing a divalent metal-containing ethylenically unsaturated monomer (a2), and at least one of (M1) and (M2) contain a macromonomer (a3), where (a1) is preferably (meth)acrylic acid based on ease of copolymerization and water resistance of the coating film (p. 2), and (a3) has a Mn of preferably 500-6000 (p. 3) and a structural group of –(C(X)(COOR)-CH2)n-, where X=H or methyl and R= H, silyl, optionally substituted alkyl group, optionally 41=H or methyl and R42=COOR45. 
WO ‘880 exemplifies the macromonomer as a polymethyl methacrylate macromonomers having a Mn of 7000 (p. 6, Table), which as evidenced by EP ‘753 has a Tg=105ºC (p. 9, Table 1, monomer (a-7)).
WO ‘880 does not teach the constitutional unit (A1).
JP ‘671 teaches antifouling coating compositions, teaching that when the coating composition comprise a copolymer which has a hydrophilic group, such as a carboxyl groups in the side chain, they cannot keep the elution rate uniform for an extended period of time, and that when in the presence of a metal based antifouling agent, such as cuprous oxide, the stability of the coating material is significantly impaired (p. 6).
Note WO ‘880 teaches that the antifouling paint can include antifouling agents such as cuprous oxide (p. 5).
JP ‘671 teaching preparing a self-polishing type coating film which maintains the antifouling effect for an extended period of time by appropriately controlling the elution rate of the active component of the antifouling agent (p. 7).  JP ‘671 teaches the antifouling coating composition as comprising a vinyl polymer prepared such that the vinyl polymer has at least a hemiacetal ester group or hemiketal ester group (p. 8).  JP ‘671 teaches that these antifouling coating compositions can be used as a ship bottom coating material and a fishing net (p. 19).
 with the hemiacetal structure of JP ‘671, as JP ‘671 teaches that these monomers provide antifouling coating compositions which are stable in the presence of cuprous oxide antifouling agents while maintaining long-term, uniform antifouling performance.
The hemiacetal groups of JP ‘671 meet applicants’ (A1) of structure (1), (2) and (3) (pp. 2-4).
Alternatively, JP ‘671 teaches that the hemiacetal groups can be introduced into the vinyl polymer by copolymerizing (meth)acrylic acid and reacting it with a compound such as 1-methoxy-1-cyclopentene (pp. 10-14 and pp. 19-20, Reference Example 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the (meth)acrylic acid containing copolymers of WO ‘880 by reacting them with a compound taught by JP ‘671 in order to prepare the hemiacetal groups, as these groups are taught to provide stability and long-term, uniform antifouling performance.
As to claim 9, JP ‘671 exemplifies preparing the hemiacetal group containing polymer by reacting a copolymer prepared from 300 parts methacrylic acid with 376 parts 1-methoxy-1-cyclopentene, without any isolation or purification steps, suggesting that the composition comprises unreacted 1-methoxy-1-cyclopentene.  1-methoxy-1-cyclopentene meets applicants’ formula (13) when R11 is CH3, X is O and R12 is alkylene group having 3 carbon atoms.
prima facie obvious over instant claims 1, 8 and 9.
As to claim 18 and 19, JP ‘671 exemplifies preparing a vinyl copolymer comprising methyl methacrylate, ethyl acrylate, and 40 wt% of methacrylic acid, which is reacted to form the constitutional unit (A1) (p. 19, Reference Example 1).

Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered and have been addressed in the rejection above.
Additionally, please note that the macromonomers prepared by WO ‘880 are prepared the same way as those of the instant invention; therefore, the Tg is inherently within the claimed range, as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768